Citation Nr: 1014498	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Veteran did not request a hearing before the Board as to 
his currently pending claim.  See May 2006 VA Form 9.  
Although he requested and was scheduled for a formal hearing 
before a Decision Review Officer (DRO) at the RO in July 
2008, he cancelled that hearing.  As such, the Board may 
proceed with a decision at this time.


FINDING OF FACT

The more probative audiometric evaluations of record 
demonstrate no more than Level III hearing impairment 
bilaterally at all times during the course of the appeal, and 
there is no indication that any functional effects of such 
disability result in an exceptional disability picture to 
warrant referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability 
evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a 
claim is substantiated after enactment of the VCAA, the 
claimant bears the burden of demonstrating prejudice from 
defective VCAA notice with respect to downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran's claim of entitlement to an increased 
rating for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  A review of the claims file 
reveals that the Veteran was provided with adequate VCAA 
notice concerning his service connection claim prior to the 
initial unfavorable rating decision.  As he has not alleged 
any prejudice as a result of any possible notice defects 
pertaining to the downstream element of the disability 
rating, no additional VCAA notice is required.

Concerning the duty to assist, the Veteran's service treatment 
records and post-service VA treatment records have been 
obtained and considered.  The Veteran has also submitted 
private audiological evaluations from the Physicians Hearing 
Center dated in July 2003 and August 2005.  He has not 
indicated that he received any further treatment from such 
private facility and, moreover, such private records refer to 
his VA-issued hearing aids.  To the extent that any further 
private records may be available, there is no indication that 
any such records would provide any support for his claim or 
are otherwise necessary for a fair adjudication.  

The Veteran was also provided with VA audiological 
examinations in August 2004, April 2006, and August 2008.  The 
Board notes that, in his May 2006 substantive appeal, the 
Veteran argued that the April 2006 VA examination is 
inadequate for rating purposes.  Specifically, he asserted 
that such examination was "flawed and not properly 
administered," in that it is inconsistent with the results of 
an August 2005 private audiological evaluation.  The Veteran 
further requested a private evaluation by a medical doctor, 
not a VA audiologist.  

A review of the April 2006 VA examination report does not 
reveal any obvious errors or deficiencies.  In particular, as 
discussed in detail below, the results are fairly consistent 
with the other evaluations of record, including a subsequent 
VA examination conducted in August 2008 and an earlier private 
evaluation conducted in July 2003.  With respect to the 
Veteran's request for an evaluation by a medical doctor, there 
is no indication that VA audiologists are not qualified to 
evaluate the nature and severity of the Veteran's bilateral 
hearing loss.  Indeed, VA regulations specifically provide 
that an examination for VA rating purposes should be conducted 
by a state-licensed audiologist.  See 38 C.F.R. § 4.85(a) 
(2009).  Further, the two private evaluations submitted by the 
Veteran were conducted by audiologists.  Moreover, and neither 
the Veteran nor his representative have argued that the 
subsequent VA examination in August 2008, which was conducted 
by an audiologist, is inadequate for rating purposes.  The 
Board notes that, in a March 2010 written brief presentation, 
the Veteran's representative referred to the August 2008 
examiner's statement that the Veteran was fairly inconsistent 
in the test results and within test/retest reliability, and 
that the final thresholds were the best in range and were felt 
to be accurate.  To the extent that this constitutes an 
argument that such examination results are inadequate, the 
Board disagrees, as the examiner specifically stated that the 
results were felt to be accurate.  Further, as discussed 
below, these puretone thresholds are fairly consistent with 
the other examination results of record, including the August 
2005 private evaluation.  

The Board further observes that each of the VA examiners 
elicited information from the Veteran concerning the 
functional effects of his disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) (holding that 
examination reports must contain a full description of the 
functional effects of a disability in order to allow for a 
determination as to whether referral for an extraschedular 
rating is warranted under 38 C.F.R. § 3.321(b)).  In 
particular, at each of the VA examinations, the Veteran 
reported that he has the greatest difficulty understanding in 
the presence of background noise.  This information satisfies 
applicable regulations.  See id. (finding that a notation that 
the claimant's bilateral hearing loss and tinnitus affected 
his ability to sleep was sufficient).  Additionally, at the 
August 2008 examination, the Veteran further reported some 
difficulty at work, in that he has problems hearing work 
assignments, using two-way radios, and understanding 
coworkers.  

Moreover, the Veteran has not identified any evidence in the 
record indicating that a referral for an extraschedular rating 
is warranted for his bilateral hearing loss disability.  See 
id. at 455-56 (noting that, to the extent that the examiners' 
notations pertaining to functional effects are defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by such deficiency).  In this respect, the Board notes 
that the Veteran reported in his May 2006 substantive appeal 
that he was unable to work in his previous position due to 
hearing loss.  However, he subsequently submitted an April 
2006 statement from his employer indicating that the Veteran 
was having increasing difficulty understanding his crew 
members, as they work around a high volume of traffic and 
heavy equipment, and he had requested to be assigned to an 
herbicide spray truck.  This letter is consistent with the 
Veteran's statements at the August 2008 VA examination, as 
summarized above.  However, there is no indication that he was 
actually unable to work due to any hearing difficulties.  

For the foregoing reasons, the Board finds that the Veteran 
has not been prejudiced by any possible defects in the VA 
examination reports, and the medical evidence of record is 
sufficient for a fair adjudication of his claim.  As such, no 
further VA examination is necessary.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant of 
service connection and assign staged ratings where 
appropriate.  Staged ratings are appropriate when the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibits 
symptoms that would warrant different ratings during the 
course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 
126-127 (1999).

Schedular ratings for hearing loss are assigned based on the 
results of controlled speech discrimination tests combined 
with the results of puretone audiometry tests.  See 38 C.F.R. 
§§ 4.85-4.87.  Schedular ratings are assigned through a 
structured formula, i.e., a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations have been rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  First, a Roman 
numeral designation of I through XI is assigned for the level 
of hearing impairment in each ear.  Table VI is used to 
determine a Roman numeral designation based on a combination 
of the speech discrimination percentage and the average 
puretone threshold, or the sum of the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four.  After a 
Roman numeral designation has been assigned for each ear, 
Table VII is used to determine the compensation rate by 
combining such designations for hearing impairment in both 
ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the 
puretone threshold average, using Table VIA.  Specifically, 
Table VIA will be used if the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Table VIA may also be used where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold at 1000 Hertz is 30 decibels or less 
and the puretone threshold at 2000 Hertz is 70 decibels or 
more.  Where such an exceptional pattern of hearing impairment 
is shown, a Roman numeral designation for hearing impairment 
may be ascertained using either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. §§ 
4.85(c), 4.86.  

In this case, the Veteran asserts that he should be assigned a 
compensable rating for his hearing loss disability because he 
has difficulty hearing in the presence of background noise, 
which affects his ability to work.  In particular, he states 
that he has problems hearing work assignments, using two-way 
radios, and understanding coworkers.  See May 2006 substantive 
appeal, August 2008 VA examination report, March 2010 written 
brief presentation.  The Board notes that the Veteran has been 
granted a separate 10 percent rating for tinnitus.

As noted above, the Veteran's claim on appeal proceeds from 
the initial rating assigned for his bilateral hearing loss, 
which is effective as of May 2003.  The medical evidence of 
record includes VA treatment records dated from June 2003 
through August 2008, as well as several VA and private hearing 
evaluations.  

VA treatment records reflect that the Veteran was fitted for 
hearing aids in November 2004.  He complained of problems 
understanding speech with the hearing aids in May 2005, and 
they were reprogrammed to improve speech intelligibility.  In 
May 2006, January 2008, and August 2008, the Veteran reported 
no hearing changes.  

As speech discrimination scores were obtained at all 
audiological evaluations of record, and there is no indication 
of an exceptional pattern of hearing impairment, Table VI must 
be applied to determine the appropriate rating for the 
Veteran's hearing loss disability.  The Board notes that the 
private evaluations of record do not break down the puretone 
thresholds but include only a graphical representation of such 
data.  However, the Board may interpret graphical 
representations of audiometric data and convert it to 
numerical data in its role as a fact finder as long as the 
graphical representations are clear.  See Kelly v. Brown, 7 
Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 
(2006) (unpublished) (stating that the U.S. Court of Veterans 
Claims (Court) held in Kelly that the Court could not 
interpret graphical data from a hearing evaluation and convert 
it to numerical data because this involved fact finding, but 
there was no indication in the Court's decision that the Board 
is precluded from doing so as a fact finder).  Here, as the 
graphical representations of the puretone thresholds record 
are clear, the Board has converted such evidence to numerical 
data for rating purposes, as indicated below.

The audiogram from a July 2003 private audiological evaluation 
indicates that the Veteran's right ear puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz were 20, 25, 55, and 60 
decibels, respectively, for an average of 40 decibels, with a 
speech discrimination score of 80 percent.  The Veteran's left 
ear puretone thresholds were 30, 25, 60, and 60 decibels, for 
an average of 43.75 decibels, with a speech discrimination 
score of 76 percent.  Applying Table VI, these puretone 
thresholds and speech discrimination scores result in a Level 
III designation of hearing impairment for each ear, which 
combine for a noncompensable disability rating under Table 
VII.  

At an August 2004 VA audiological examination, the Veteran's 
right ear puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 65, and 65 decibels, respectively, for an 
average of 46 decibels.  His left ear puretone thresholds were 
25, 30, 60, and 60 decibels, for an average of 44 decibels.  
The speech discrimination score in both ears was 88 percent.  
Applying Table VI, these puretone thresholds and speech 
discrimination scores result in a Level II designation of 
hearing impairment for each ear, which combine for a 
noncompensable disability rating under Table VII.  

At a November 2004 VA audiological examination, the Veteran's 
right ear puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 55, and 60 decibels, respectively, for an 
average of 43 decibels.  His left ear puretone thresholds were 
25, 30, 55, and 60 decibels, for an average of 43 decibels.  
The speech discrimination score in both ears was 88 percent.  
Applying Table VI, these puretone thresholds and speech 
discrimination scores result in a Level II designation of 
hearing impairment for each ear, which combine for a 
noncompensable disability rating under Table VII.  

The audiogram from a private evaluation conducted in August 
2005 indicates that the Veteran's right ear puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz were 30, 45, 
65, and 70 decibels, respectively, for an average of 52.5 
decibels.  His left ear puretone thresholds were 30, 30, 65, 
and 70 decibels, for an average of 50 decibels.  A speech 
discrimination score of 68 percent was recorded for both ears.  
Applying Table VI, these puretone thresholds and speech 
discrimination scores result in a Level V designation of 
hearing impairment for each ear, which combine for a 20 
percent disability rating under Table VII.  However, as 
discussed below, the Board finds that such evidence is 
outweighed by the other evidence of record.

At an April 2006 VA audiological examination, the Veteran's 
right ear puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 60, and 65 decibels, respectively, for an 
average of 45 decibels, with a speech discrimination score of 
96 percent.  His left ear puretone thresholds were 15, 25, 60, 
and 65 decibels, for an average of 41 decibels, with a speech 
discrimination score of 100 percent.  Applying Table VI, these 
puretone thresholds and speech discrimination scores result in 
a Level I designation of hearing impairment for each ear, 
which combine for a noncompensable disability rating under 
Table VII.  

At an August 2008 VA audiological examination, the Veteran's 
right ear puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 30, 35, 65, and 70 decibels, respectively, for an 
average of 50 decibels.  His left ear puretone thresholds were 
30, 30, 65, and 70 decibels, for an average of 49 decibels.  
The speech discrimination score in both ears was 92 percent.  
Applying Table VI, these puretone thresholds and speech 
discrimination scores result in a Level I designation of 
hearing impairment for each ear, which combine for a 
noncompensable disability rating under Table VII.  

The Veteran contends that the results of the August 2005 
private evaluation, which would warrant a 20 percent rating, 
reflect the true severity of his hearing loss.  In this 
regard, the Board observes that the puretone thresholds from 
the August 2005 evaluation are similar to those recorded at 
the most recent VA examination in August 2008.  However, the 
speech discrimination scores are substantially lower than at 
any of the other five evaluations.  Indeed, they are even 
lower than at the July 2003 private evaluation, at which the 
audiologist indicated that the Veteran's speech discrimination 
was low for the degree of hearing loss.  

Significantly, the results of the other five evaluations, 
including two VA evaluations after August 2005 and one earlier 
private evaluation, are relatively stable as to both the 
puretone thresholds and speech discrimination scores.  This is 
consistent with the Veteran's reports for treatment purposes 
in May 2006, January 2008, and August 2008, that there had 
been no changes in his hearing.  Statements made for the 
purposes of medical treatment may be afforded greater 
probative value because the Veteran had a strong motive to 
tell the truth in order to receive proper care.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  The Board notes that, 
although he was treated for other conditions from July 2003 
forward, there is no other documentation of complaints 
concerning his hearing.  

The Board has considered the Veteran's lay statements 
regarding his hearing loss, as summarized above.  The Veteran 
is competent to report observable symptoms of his disability, 
such as increased hearing difficulties and difficulty 
understanding speech, because this requires only personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The Board has also considered an April 2006 statement 
from the Veteran's employer indicating that he was having 
increasing difficulty understanding his crew members, as they 
work around a high volume of traffic and heavy equipment, and 
had requested to be assigned to an herbicide spray truck.  To 
the extent that this statement reflects the employer's 
observations of the effects of the Veteran's hearing 
disability, it is competent evidence.  The Board notes that it 
appears that the Veteran continued in the same or a similar 
position, as he expressed similar complaints at the August 
2008 VA examination.  However, the Board finds that the 
medical evidence of record, which directly addresses the 
pertinent rating criteria, is more probative than the 
subjective reports of the Veteran or his employer as to the 
degree of his hearing loss for rating purposes. 

As noted above, although the results from VA and private 
evaluations indicate Level III hearing bilaterally in July 
2003, Level II hearing bilaterally in August 2004 and November 
2004, and Level I hearing bilaterally in April 2006 and August 
2008, they each combine under Table VII to warrant a 
noncompensable rating.  As the evidence contained in the 
August 2005 private evaluation report is inconsistent with the 
other medical evidence of record, the Board assigns such 
evidence little probative value.  

Accordingly, based on the totality of the evidence, the Board 
concludes that the Veteran's hearing loss disability does not 
warrant a compensable rating under 38 C.F.R. § 4.85.  
Further, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for 
such disability under any alternate diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board also finds that staged ratings are not appropriate, as 
the manifestations of the Veteran's hearing loss disability 
have remained relatively stable throughout the course of the 
appeal.  See Fenderson, 12 Vet. App. at 126-127.

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's hearing loss 
disability with the established criteria found in the rating 
schedule.  The Veteran's symptomatology consists of an 
inability to hear or understand people speaking, requiring 
hearing aids which he has been issued by VA.  Such 
symptomatology is fully addressed by the applicable rating 
criteria.  As such, the Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for such disability and, therefore, the rating 
schedule is adequate to evaluate his disability picture.  As 
the rating schedule is adequate, it is not necessary to 
determine whether there are any related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  However, the Board notes that the Veteran has not 
claimed that his hearing loss disability has resulted in any 
hospitalization.  Additionally, although he stated in his May 
20006 substantive appeal that he was unable to work at a 
previous position due to his hearing difficulties, there is no 
indication that he has actually lost any time from work due to 
such disability.  See August 2008 VA examination report; April 
2006 statement from employer.  Although the Veteran's hearing 
loss disability interferes with his employability, such 
interference is addressed by the schedular rating criteria.  
Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See id.

Finally, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, there is no indication 
that the Veteran has been unemployed at any time during the 
course of this appeal.  As such, a claim for a TDIU is not 
raised by the evidence of record and need not be addressed at 
this time.

As the preponderance of the evidence is against the Veteran's 
claim for a compensable rating for his hearing loss 
disability, the benefit of the doubt doctrine is inapplicable 
and the claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


